In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 14‐3482 
KENNETH MORRIS, 
                                                  Petitioner‐Appellant, 

                                   v. 

BRYAN BARTOW, 
                                                 Respondent‐Appellee. 
                       ____________________ 

          Appeal from the United States District Court for the 
                    Eastern District of Wisconsin. 
          No. 03‐C‐1078 — William C. Griesbach, Chief Judge. 
                       ____________________ 

    ARGUED SEPTEMBER 22, 2015 — DECIDED AUGUST 10, 2016  
                  ____________________ 

    Before FLAUM, WILLIAMS, and HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. In 2000, petitioner Kenneth Mor‐
ris shot and killed his friend Billy Smith. The substantive issue 
in this appeal is whether Morris was coerced to plead guilty 
in state court to first‐degree reckless homicide. That issue lies 
behind  unusually  complex  layers  of  procedural  issues  that 
have  accreted  over  more  than  fifteen  years.  In  the  end,  we 
agree  with  the  district  court  that  Morris  is  not  entitled  to  a 
writ of habeas corpus on any theory. Morris was under strong 
2                                                       No. 14‐3482 

pressures when he decided to plead guilty, but the evidence 
does  not  show  that  his  guilty  plea  was  involuntary.  Even 
though he was represented by new counsel immediately after 
pleading guilty, Morris and his new lawyer did not challenge 
his guilty plea as involuntary in the state trial court. Nor did 
Morris raise the issue with his appellate lawyer, who did not 
deny Morris his right to effective assistance of counsel.  
I.  Factual and Procedural Background 
     A.  The Shooting of Billy Smith and the Guilty Plea 
    On October 16, 2000, Kenneth Morris and his friend Billy 
Smith  were  sitting  in  Morris’s  car.  Morris  fired  a  handgun 
once, hitting Smith in the head and killing him. Later that day, 
Smith’s body was found in a Milwaukee alley where Morris 
had left him. The State quickly charged Morris with one count 
of  second‐degree  reckless  homicide  while  using  a  deadly 
weapon.  After  a  preliminary  hearing,  the  State  raised  the 
charge to first‐degree reckless homicide while using a danger‐
ous weapon. Morris retained attorney Michael Backes to rep‐
resent him. 
    The  case  was  set  for  trial  on  Monday,  January  29,  2001. 
That  morning,  attorney  Backes  explained  to  the  court  that 
Morris  suddenly  wanted  a  new  lawyer.  Backes  also  said  he 
was  not  prepared  for  trial  because  he  had  understood  until 
just  two  days  earlier  that  Morris  planned  to  plead  guilty  to 
first‐degree reckless homicide. When the court asked Morris 
why  he  wanted  another  attorney,  Morris  responded  that  he 
would “just feel better with a different attorney.” 
   The State objected to any delay, and the trial court denied 
Backes’s motion to withdraw. Backes argued that he was not 
prepared for trial and had not interviewed witnesses, and that 
No. 14‐3482                                                          3 

the case was not old, although the State contended that it was. 
The trial court then offered to postpone the trial for two days 
to  give  Backes  time  to  prepare.  The  court  recessed  the  case 
until that afternoon when it would conduct a hearing to de‐
termine whether Morris still wanted a jury trial. Before the re‐
cess, the prosecutor told the judge and the defense, contrary 
to the State’s position some weeks earlier, that if the case went 
to trial the State would seek leave of the court to increase the 
charge to first‐degree intentional homicide. The judge did not 
signal a view on that tactic but said he would address it in the 
afternoon. The judge never acted on the prosecution request, 
and the charge remained first‐degree reckless homicide.  
     During  the  recess,  Morris  and  the  State  reached  a  plea 
agreement. Morris agreed to plead guilty to first‐degree reck‐
less homicide, but without the enhancement for being armed. 
In exchange for his plea, the prosecution also agreed to leave 
sentencing  to the trial  court, without  offering  a specific rec‐
ommendation. The judge then conducted a thorough plea col‐
loquy with Morris under oath. Among other points covered 
in  the  plea  colloquy,  Morris  told  the  judge  that  no  one  had 
made  any  threats or in any way  forced him to  plead guilty, 
and that he was satisfied with attorney Backes and his repre‐
sentation.  The  judge  then  questioned  attorney  Backes,  who 
was also satisfied that the guilty plea was knowing and vol‐
untary.  The  judge concluded  by  finding  that  Morris’s  guilty 
plea was knowing and voluntary and adjudging him guilty. 
    After  pleading  guilty,  Morris  fired  attorney  Backes  and 
hired attorney Thomas Awen. Sentencing was set for April 11, 
2001. At no point before or during sentencing did Morris or 
his new lawyer move to withdraw his guilty plea or otherwise 
4                                                      No. 14‐3482 

question  the  voluntariness  of  the  guilty  plea.  The  court  lis‐
tened to extensive presentations by attorneys and witnesses, 
including family members of both Billy Smith and Morris, as 
well  as  a  statement  in  allocution  by  Morris.  After  giving  a 
careful and thoughtful explanation of the tragedy in the case 
and  the  reasons  for  the  sentence,  the  trial  judge  sentenced 
Morris to 30 years in prison and 20 years of extended super‐
vision. 
     B.  Direct Appeal 
    The  state  public  defender  appointed  attorney  David  J. 
Lang  to  handle  Morris’s  appeal.  Lang  filed  a  no‐merit  brief 
pursuant  to  Wis.  Stat.  §  (Rule) 809.32,  which  is  Wisconsin’s 
procedure for implementing Anders v. California, 386 U.S. 738 
(1967). In the no‐merit report, Lang identified two potential 
issues: (1) whether Morris might be able to challenge the va‐
lidity of his guilty plea, and (2) whether the trial court abused 
its discretion in sentencing Morris. Lang reviewed the record, 
including  the  thorough  plea  colloquy,  and  concluded  there 
would be no merit to any challenge to the validity of the guilty 
plea. He also found there would be no merit to a challenge to 
the sentence. 
    As required by Wisconsin law, attorney Lang sent Morris 
a copy of the no‐merit report and an explanation of his right 
to file his own brief disagreeing with the lawyer. Morris re‐
sponded by requesting from Lang copies of all transcripts and 
court records. Lang replied that Morris would either need to 
pay him for copies or could order them directly from the court 
reporter.  
    On December 27, 2002, the Wisconsin Court of Appeals af‐
firmed  Morris’s  conviction  and  released  Lang  from  future 
No. 14‐3482                                                       5 

representation of Morris. The court said that  Morris  elected 
not to respond to the no‐merit report, which was correct, but 
Morris blamed his failure to respond on Lang’s failure to pro‐
vide transcripts and other records. The court explained that it 
had conducted an independent review of the record as man‐
dated by Anders and Wis. Stat. § (Rule) 809.32(3), and it agreed 
with Lang’s analysis, including that there was no basis for set‐
ting aside the guilty plea. Morris did not seek review of that 
decision by the Wisconsin Supreme Court.  
   C.  Federal Habeas Proceedings and Later State Proceedings 
      On November 4, 2003, Morris filed a pro se petition for a 
writ of habeas corpus pursuant to 28 U.S.C. § 2254 in the dis‐
trict court challenging his guilty plea and the effectiveness of 
his trial and appellate counsel. The district court denied Mor‐
ris’s petition for a writ of habeas corpus on March 14, 2007 on 
grounds of procedural default. On September 18, 2007, we re‐
versed  and  remanded  for  further  consideration,  including 
whether  Morris  had  exhausted  his  state  remedies.  Federal 
proceedings  were  stayed  on  remand  while  Morris  pursued 
additional remedies in state courts, during which he claimed 
that  he  received  ineffective  assistance  of  appellate  counsel 
and that his guilty plea had been involuntary because it had 
been coerced. 
    To pursue state remedies, Morris filed a state petition seek‐
ing to reinstate his direct appeal rights. The Wisconsin Court 
of Appeals then directed the state trial court to conduct an ev‐
identiary hearing on Morris’s claim for ineffective assistance 
of appellate counsel. During the evidentiary hearing in 2008, 
both Morris and attorney Lang testified about their commu‐
nications with each other. The state trial court entered find‐
ings of fact. App. 150–54. Those factual findings are presumed 
6                                                        No. 14‐3482 

correct under 28 U.S.C. § 2254(e)(1). The trial court found that 
before Lang filed his no‐merit report, he had communicated 
with Morris about the issues he wanted to raise and that Mor‐
ris  wanted  Lang  to  seek  a  reduced  sentence.  The  trial  court 
also found that Morris never complained to Lang about any 
coercion to plead guilty, and that if Morris had complained of 
coercion, Lang would not have failed to respond. 
    The state appellate court eventually determined that Lang 
had  provided  deficient  performance  by  refusing  to  provide 
the transcripts and records to Morris, but also that Morris had 
not  shown  any  resulting  prejudice.  See  Wis.  Stat.  § (Rule) 
809.32(1)(b)(2) (2007–08). Morris had been present for all hear‐
ings  for  which  there  were  transcripts,  and  those  transcripts 
did not show a basis for setting aside his guilty plea, particu‐
larly in view of the thorough guilty plea colloquy leading to 
the trial court’s finding that the plea was knowing and volun‐
tary. And  if Morris had felt coerced into pleading guilty, he 
could have said so and explained why. 
    Ultimately,  the  state  courts  rejected  the  ineffective  assis‐
tance of appellate counsel claim on the merits and rejected the 
stand‐alone  coercion  claim  as  barred  by  Morris’s  failure  to 
raise  it  earlier.  Morris  then  reactivated  the  federal  case  and 
filed an amended federal petition on July 31, 2012. The district 
court issued a thorough opinion denying relief. 
II.  Analysis 
    Morris appealed, and we issued a certificate of appealabil‐
ity on four questions: (1) whether Morris’s guilty plea was co‐
erced,  (2)  whether  his  appellate  counsel  was  ineffective  for 
failing  to  raise  the  coercion  issue  in  the  direct  appeal,  (3) 
whether either claim is procedurally defaulted, and (4) if so 
No. 14‐3482                                                               7 

whether any exception to the rule of procedural default ap‐
plies here. 
    As the case comes to us on appeal, Morris asserts two in‐
tertwined violations of his constitutional rights: first, a claim 
that his appellate attorney provided ineffective assistance of 
counsel by failing to argue in the direct appeal that his guilty 
plea  was  coerced,  and  second,  a  stand‐alone  claim  that  his 
guilty plea was coerced. We address first the claim of ineffec‐
tive  appellate  counsel,  where  the  state  courts  decided  the 
claim  on  the  merits  and  our  review  is  deferential.  We  then 
turn to the stand‐alone claim of a coerced guilty plea, which 
the State asserts is subject to a procedural default. We review 
de  novo  the  district  court’s  treatment  of  legal  issues,  and  we 
review  findings  of  fact  for  clear  error.  Denny  v.  Gudmanson, 
252 F.3d 896, 900 (7th Cir. 2001); Ellsworth v. Levenhagen, 248 
F.3d 634, 638 (7th Cir. 2001). 
     A.  Effective Assistance of Appellate Counsel 
    Morris asserts that his lawyer who filed the no‐merit re‐
port  in  his  direct  appeal  provided  ineffective  assistance  of 
counsel. We focus first on the scope of this claim that is before 
us and the applicable standard of review. Morris asserts that 
attorney  Lang  provided  ineffective  assistance  in  two  ways. 
First, he says that Lang failed to comply with his procedural 
obligations under Wisconsin law by refusing his request for 
the relevant transcripts and court records for use in preparing 
a  response  to  the  lawyer’s  no‐merit  report.  That  particular 
claim  is  beyond  the  scope  of  the  certificate  of  appealability 
that we issued.1 Second, Morris asserts that Lang’s assistance 

                                                 
1 As noted, the state courts held that Lang’s performance was deficient in 

this respect but that his failure to provide the transcripts and records did 
8                                                                   No. 14‐3482 

was  ineffective  because  he  did  not  identify  and  raise  in  the 
direct  appeal  the  claim  that  Morris  was  coerced  to  plead 
guilty. That claim is within the scope of our certificate of ap‐
pealability and is properly before us. 
    The state courts considered this claim of ineffective assis‐
tance.  The  Wisconsin  Court  of  Appeals  applied  the  correct 
federal constitutional standard from Strickland v. Washington, 
466  U.S.  668  (1984).  Wisconsin  ex  rel.  Morris  v.  Pollard,  No. 
2008AP1844‐W,  *4–5  (Wis.  App.  June  19,  2009),  available  at 
App. 147–48. We can grant relief on this claim only if the state 
court decision was contrary to or an unreasonable application 
of Supreme Court decisions or based on an unreasonable de‐
termination  of  the  facts.  28  U.S.C.  § 2254(d).  Strickland  re‐
quires proof of both deficient performance and resulting prej‐
udice.  466  U.S.  at  687.  The  Court  also  cautioned:  “Judicial 
scrutiny  of  counsel’s  performance  must  be  highly  deferen‐
tial,”  avoiding  the  temptation  to  use  hindsight  to  second‐
guess decisions that counsel made at the time. Id. at 689. 
    Applying the Strickland standard, the state court found no 
deficient performance in Lang’s failure to argue in the direct 
appeal  that  Morris’s  guilty  plea  was  coerced.  The  appellate 
court’s  decision  on  this  claim  was  driven  by  the  findings  of 
fact  the  state  trial  court  made  after  hearing  testimony  from 
both Morris and Lang. Morris’s guilty plea colloquy with the 

                                                 
not cause prejudice to Morris, as required for a successful claim for inef‐
fective assistance of counsel under Strickland v. Washington, 466 U.S. 668 
(1984). If we were to reach that issue, it would be difficult to find that the 
state court’s decision on the lack of prejudice was an unreasonable appli‐
cation of Supreme Court precedent or based on an unreasonable determi‐
nation  of  the  facts,  as  needed  to  obtain  federal  habeas  relief.  28  U.S.C. 
§ 2254(d). 
No. 14‐3482                                                         9 

trial judge was thorough. It offers no support for a claim of 
coercion. The claim of coercion requires Morris to overcome 
the strong “presumption of verity” that courts give to a de‐
fendant’s sworn answers in the colloquy. See United States v. 
Ellison, 835 F.2d 687, 693 (7th Cir. 1987). The state trial court 
found that Morris never told Lang that he felt coerced or pres‐
sured  into  pleading  guilty.  The  state  appellate  court  also 
found that the appellate record did not support a claim of co‐
ercion. The state appellate court also found no deficient per‐
formance,  taking  into  account  the  facts  that  Morris  did  not 
complain  to  Lang  about  feeling  coerced  beyond  the  record 
and that Morris did not indicate any coercion during the plea 
colloquy.  
     When a lawyer files an Anders brief or no‐merit report in a 
criminal appeal, the standard under the Sixth Amendment for 
deficient performance is whether “a reasonably competent at‐
torney would have found one nonfrivolous issue warranting 
a merits brief.” Smith v. Robbins, 528 U.S. 259, 288 (2000); see 
also Shaw v. Wilson, 721 F.3d 908, 915–16 (7th Cir. 2013). In this 
case,  the  appellate  record  on  the  direct  appeal  included  the 
plea colloquy and written documents. All indicated that Mor‐
ris’s guilty plea was voluntary. The record also included ref‐
erences  to  the  circumstances  that  Morris  has  been  arguing 
show coercion: the lawyer who was not prepared for trial and 
whose motion to withdraw was denied, the denial of a delay 
of more than two days in the trial, and the prosecutor’s pro‐
posal  to  try  Morris  for  first‐degree  intentional  homicide. 
Those  circumstances  tend  to  support  a  claim  of  coercion. 
What was missing at the time, though, was any suggestion by 
Morris  that he had actually been coerced, so that his  sworn 
10                                                               No. 14‐3482 

answers  in  the  plea  colloquy  should  be  disregarded  and  he 
should face trial instead.2 
    In the absence of any claim by Morris that he had been co‐
erced  into  pleading  guilty,  the  state  courts  did  not  apply 
Strickland  unreasonably  in  finding  that  attorney  Lang’s  per‐
formance was not deficient by reason of his failure to argue 
that  Morris’s  guilty  plea  had  been  coerced.  We  are  not  sug‐
gesting  that  Morris  had  to  use  the  word  “coerce”  or  had  to 
recognize as a layperson that his guilty plea was legally inva‐
lid. The problem is that nobody knew Morris’s state of mind 
better than Morris. The state courts’ factual findings amount 
to a finding that there is no credible evidence that Morris had 
given attorney Lang any information about his own state of 
mind when pleading guilty that would have called the valid‐
ity of the guilty plea into question. The state courts’ rejection 
of the claim for ineffective assistance of appellate counsel does 
not justify federal habeas relief. 
       
       
       
                                                 
2 We agree with the state courts that the prosecutor’s proposal to increase 

the charge to first‐degree intentional homicide did not amount to prose‐
cutorial misconduct. The prosecutor stated his clear intention at the pre‐
liminary hearing to try Morris only on first‐degree reckless homicide, but 
that was not part of a bargain with the defense, nor could the defense show 
any detrimental reliance or any legally binding commitment not to change 
positions.  Also,  based  on  the  prosecutor’s  statement  in  the  preliminary 
hearing, it would not have been at all surprising for the trial judge to have 
rejected  out of  hand  the prosecutor’s attempt  to  raise  the  charge  on  the 
day of the trial. Because Morris decided to plead guilty before the court 
addressed that attempt, we cannot know what would have happened. 
No. 14‐3482                                                         11 

   B.  The Stand‐Alone Claim of a Coerced Guilty Plea 
       1.  The State’s Procedural Default Argument 
     The procedural issues over the fifteen‐year course of Mor‐
ris’s  attacks  on  his  guilty  plea  have  seemed  kaleidoscopic, 
shifting at every stage of the many state and federal proceed‐
ings.  In  this  appeal,  the  State  has  abandoned  several  of  the 
procedural default findings of the state courts and the district 
court.  See  Appellee’s  Br.  at  19  n.3.  The  State  argues  instead 
that Morris’s  stand‐alone claim, that his guilty plea  was not 
voluntary  because  it  was  coerced,  is  procedurally  defaulted 
because  the  Wisconsin  Court  of  Appeals  implicitly  rejected 
that claim on the merits in the direct appeal (where attorney 
Lang filed the no‐merit report), and Morris did not seek re‐
view by the Wisconsin Supreme Court, as required by O’Sul‐
livan  v.  Boerckel,  526  U.S.  838  (1999).  We  disagree  with  the 
premise  of  this  procedural  default  argument,  whether  the 
state appellate court implicitly decided on the merits a claim 
that was not even raised in the Anders brief or no‐merit report. 
      The no‐merit report filed by Lang did not assert that Mor‐
ris’s plea was coerced. The report raised in general terms the 
validity of the guilty plea as a potential issue and found no 
basis for a challenge to it, based on the appellate record. The 
Wisconsin  Court  of  Appeals  reviewed  the  guilty  plea  ques‐
tionnaire, the waiver‐of‐rights form, and the transcript of the 
plea colloquy and concluded that the trial court had complied 
with the requirements for a valid plea and that “challenging 
the  validity  of  Morris’s  guilty  plea  would  lack  arguable 
merit.” Neither the no‐merit report nor the appellate opinion 
addressed whether the combination of the denial of Morris’s 
request to remove attorney Backes, the attorney’s lack of prep‐
aration, the denial of a delay of more than two days, and the 
12                                                      No. 14‐3482 

prosecution’s proposal to raise the charge to intentional hom‐
icide coerced Morris to plead guilty. 
    The State’s theory is that because the record included signs 
of all four of those arguably coercive circumstances, and be‐
cause the appellate court was obliged to search the record for 
any arguable legal issues, its decision to accept the no‐merit 
report  amounted  to  an  implicit  rejection  of  Morris’s  current 
stand‐alone coercion claim on the merits. If that were correct, 
the argument continues, Morris then defaulted that claim by 
failing to seek review by the Wisconsin Supreme Court. See 
Boerckel, 526 U.S. at 839–40 (to satisfy requirement to exhaust 
state remedies, prisoner must present his claims to state su‐
preme court in petition for discretionary review). 
     We do not believe we should read the state appellate deci‐
sion as a decision on the merits of a claim that was never pre‐
sented  to  that  court.  The  United  States  Supreme  Court  ex‐
plained  in  interpreting  28  U.S.C.  § 2254(d):  “A  judgment  is 
normally said to have been rendered ‘on the merits’ only if it 
was ‘delivered after the court Y heard and evaluated the evi‐
dence and the parties’ substantive arguments,’” Johnson v. Wil‐
liams,  568  U.S.  —,  —,  133  S.  Ct.  1088,  1097  (2013),  quoting 
Black’s Law Dictionary 1199 (9th ed. 2009) (emphasis added 
in Williams), and that a decision on the merits requires a deci‐
sion on “[t]he intrinsic rights and wrongs of a case as determined 
by matters of substance, in distinction from matters of form.’” 
Id., quoting Webster’s New Int’l Dictionary 1540 (2d ed. 1954) 
(emphasis added in  Williams). The  state  appellate court’s  si‐
lence concerning a claim not actually presented to it does not 
No. 14‐3482                                                                       13 

amount to a decision on the merits, for purposes of § 2254(d) 
or Boerckel.3 
    This approach is consistent with the state courts’ decisions 
themselves.  The  state  appellate  court  did  not  believe  it  had 
decided  the  merits  of  the  stand‐alone  coercion  claim.  When 
Morris later presented his coercion claim to the state courts, 
the appellate court found in 2011 that the claim had not been 
presented, let alone decided, in the direct appeal. App. 134–
42 (finding that Morris had not justified his earlier failure to 
raise the issue, so “we do not address the merits of Morris’s 
claim  that  his  guilty  plea  was  not  knowing,  intelligent,  and 
voluntary”). Accordingly,  we  consider  the  stand‐alone  coer‐
cion claim under 28 U.S.C. § 2254(a), without deference to the 
state court’s rejection of the claim on procedural grounds.4 


                                                 
3 This case does not present the different sort of problem that arises when 

a state prisoner argues that he implicitly presented his federal‐law claim 
to  the  state  courts  by  raising  a  closely  related  state‐law  claim.  We  have 
recognized that such a state‐law claim can amount to fair presentment of 
federal‐law claims in some circumstances. See, e.g., Ellsworth v. Levenha‐
gen, 248 F.3d 634, 639 (7th Cir. 2001); Kurzawa v. Jordan, 146 F.3d 435, 441–
42 (7th Cir. 1998). When a habeas petitioner relies on such implicit pre‐
sentment  of a  federal‐law  claim, it  may  well  be appropriate  to  treat  the 
state courts’ rejection of the explicit state‐law claim as an implicit decision 
on the merits of the implicit federal‐law claim. See Schmidt v. McCulloch, 
823 F.3d 1135, 1143 (7th Cir. 2016) (Hamilton, J., concurring in judgment). 
These considerations do not apply when the State argues there has been 
an  implicit  decision  on  the  merits  of  a  claim  that  was  not  actually  pre‐
sented. 
4 The State has not argued on appeal that the procedural bar found in the 

state appellate court’s 2011 decision amounted to an adequate and inde‐
pendent state‐law ground for rejecting Morris’s coercion claim. See Ap‐
pellee’s Br. at 19 n.3. 
14                                                          No. 14‐3482 

        2.  The Merits of the Coerced Guilty Plea Claim 
    There is no doubt that Morris was under tremendous pres‐
sure on January 29, 2001. The combination of his lawyer’s lack 
of preparation for trial and the trial court’s refusal to delay the 
trial by more than two days could present a claim of coercion 
in other circumstances. Two days to prepare would ordinarily 
seem  inadequate,  of  course.  As  the  state  courts  and  district 
court have recognized, though, this would have been an unu‐
sually simple homicide trial. There was no doubt that Morris 
had pulled the trigger to shoot and kill Smith. Morris himself 
was the only witness to the shooting. Morris has not identified 
additional witnesses or lines of inquiry that his lawyer would 
have  needed  to  pursue  to  prepare  adequately  for  trial.  Nor 
did his lawyer object to the trial judge that two days would 
not be enough. 
    Most  compelling  is  Morris’s  failure,  even  when  repre‐
sented by a  newly retained lawyer,  to seek  to  withdraw  his 
guilty plea in the months before sentencing. Morris’s claim of 
coercion resulting from attorney Backes’s lack of trial prepa‐
ration and the trial court’s refusal to delay for more than two 
days  would  have more force if,  shortly after  the  guilty plea 
but before sentencing, Morris and his new lawyer had moved 
to withdraw his plea based on coercion, pointing to the pow‐
erful pressures on him to plead guilty on January 29th. Per‐
haps such a motion would have offered an explanation suffi‐
cient to overcome the presumption of truth that applies to a 
defendant’s sworn answers to a judge during a plea colloquy. 
See,  e.g.,  United  States  v.  Collins,  796  F.3d  829,  834  (7th  Cir. 
2015); Ellison, 835 F.2d at 693. 
   But if Morris actually felt coerced, despite his satisfactory 
answers during the plea colloquy, only he could say so. As we 
No. 14‐3482                                                         15 

have said, no one else knew his state of mind better than he 
did.  With  his  new  attorney,  Awen,  whose  effectiveness  has 
never been questioned, Morris went forward under the plea 
and argued for a modest sentence. To the extent that the orig‐
inal attorney, Backes, might have failed to investigate the case 
sufficiently,  the  second  attorney,  Awen,  was  given  as  much 
time as he needed to investigate the case before sentencing, 
where Morris’s state of mind at the time of the shooting was a 
key issue.  
     Even  with  his  new  attorney,  Morris  never  moved  to  set 
aside the guilty plea and never called it into question. Not un‐
til  after  the  trial  judge  imposed  a  relatively  severe  sentence 
and  the  no‐merit  appeal  had  concluded  did  Morris  begin 
claiming that his guilty plea had been coerced. Then we also 
have the findings of the state courts regarding Morris’s deal‐
ings with his appellate attorney Lang. Those findings bind us 
as long as they are reasonable, and they are. They tell us that 
Morris never communicated to his appellate lawyer Lang that 
he  thought  he  had  been  pressured  unfairly  into  pleading 
guilty.  In  light  of  all  these  circumstances,  we  conclude  that 
Morris has not shown that acceptance of his guilty plea vio‐
lated his federal constitutional rights. See 28 U.S.C. § 2254(a). 
                              *      *      * 
    The state courts’ rejection of Morris’s claim that his appel‐
late lawyer provided ineffective assistance in his direct appeal 
was  not  contrary  to  or  an  unreasonable  application  of  Su‐
preme Court decisions or based on an unreasonable view of 
the facts. Morris’s stand‐alone claim that his guilty plea was 
coerced is subject to de novo review, but we find no violation 
16                                                No. 14‐3482 

of his federal constitutional rights. The judgment of the dis‐
trict court denying Morris’s petition for a writ of habeas cor‐
pus is AFFIRMED.